Case: 15-15631   Date Filed: 06/17/2016   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-15631
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 9:15-cv-80412-KAM



THOMAS PERRY WELLS,

                                                            Plaintiff-Appellant,

                                   versus

JUDGE KAREN MILLER, 15th Judicial Circuit Court Palm Beach County,
JUDGE NELSON BAILEY, 15th Judicial Circuit Court Palm Beach County,
sued in their official capacities,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (June 17, 2016)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 15-15631      Date Filed: 06/17/2016    Page: 2 of 4


      Thomas Perry Wells, a Florida prisoner proceeding pro se, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint for failure to state a

claim. In his complaint, Wells alleged that Florida Circuit Court Judge Nelson

Bailey entered an order prohibiting him from filing any further “pro se pleadings,

motions, or petitions” in a criminal case, and Wells requested declaratory relief on

the ground that this order unconstitutionally denied him access to the courts. The

district court dismissed Wells’s complaint because he failed to establish the

absence of an adequate remedy at law—namely, the right to appeal Judge Bailey’s

order, which was not prohibited by the order. Wells now argues that the order

seemed to bar his right to appeal by prohibiting further “pleadings,” because a

notice of appeal could be construed as a “pleading.” After careful consideration,

we affirm.

      Under the Prison Litigation Reform Act, a district court shall dismiss any in

forma pauperis action if it determines that the action fails to state a claim on which

relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii). We review de novo a district

court’s dismissal under this provision for failure to state a claim, and we use the

same standards that govern Federal Rule of Civil Procedure 12(b)(6) dismissals.

Farese v. Scherer, 342 F.3d 1223, 1230 (11th Cir. 2003) (per curiam). To survive a

motion to dismiss under Rule 12(b)(6), a complaint must contain sufficient facts,

accepted as true, to state a claim for relief that is plausible on its face. Bell Atl.


                                            2
               Case: 15-15631     Date Filed: 06/17/2016     Page: 3 of 4


Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1974 (2007). This

requirement also applies to pro se complaints. See Saunders v. Duke, 766 F.3d

1262, 1266 (11th Cir. 2014).

      State judges are not immune from declaratory relief in a § 1983 action. See

Bolin v. Story, 225 F.3d 1234, 1240 (11th Cir. 2000) (per curiam). To warrant

such relief, a plaintiff must show: (1) that there was a violation; (2) that there is a

serious risk of continuing irreparable injury if relief is not granted; and (3) the

absence of an adequate remedy at law. Id. at 1242. Appealing a judge’s ruling or

seeking the extraordinary writ of mandamus both constitute adequate remedies at

law. See id. at 1243.

      Judge Bailey prohibited Wells from filing any further “pro se pleadings,

motions, or petitions” in a state criminal case. Florida courts may issue such

orders when defendants repeatedly make frivolous filings and abuse the judicial

process. See State v. Spencer, 751 So. 2d 47, 47 (Fla. 1999). But defendants

retain the right to appeal these orders. See generally id. (hearing and deciding the

appeal of such an order). Defendants also retain the right to seek writs of

mandamus that require judges to perform nondiscretionary duties. Fla. R. App. P.

9.100(e).

      On this record, Wells did not show the absence of an adequate remedy at

law. Indeed, Wells admits that he “had a legal right to seek appellate review under


                                            3
                 Case: 15-15631        Date Filed: 06/17/2016        Page: 4 of 4


state law.” But he argues that because the word “pleading” could be construed to

include a notice of appeal, Judge Bailey’s order “instilled a well-founded fear that

such remedy was unavailable to him sans serious disciplinary action.” Wells’s

misunderstanding of the effect of Judge Bailey’s order does not warrant

declaratory relief—the test is whether there objectively was an adequate remedy,

not whether the plaintiff subjectively believed there was an adequate remedy. 1

Because the district court did not err in dismissing Wells’s complaint, we affirm.

       AFFIRMED.




       1
          Wells separately asserts that he stated a valid claim with respect to the order’s effect on
his ability to seek rehearing from Judge Bailey. This is not an independent ground for
declaratory relief. To the extent a petition for rehearing would have simply challenged Judge
Bailey’s order, Wells already had adequate means to do so.
                                                  4